PER CURIAM.
The parties hereto, having consented to the entry of a consent decree against the defendants herein, it is hereby ordered, adjudged and decreed, as follows:
1. That Letters Patent of the United States granted to William C. Farnum on Gear Cutting Machines No. 1,373,957, being one of the Letters Patent in suit, are good and valid in law.
2. That Letters Patent of the United States granted to the Lees-Bradner Company as assignee of Charles H. Schurr for Gear Grinding Machines No. 1,720,404, being another of the Letters Patent in suit, are good and valid in law.
3. That Letters Patent of the United States granted to the Lees-Bradner Company as assignee of Ernest J. Lees for Finishing Tool No. 2,025,688, being another of the Letters Patent in suit, are good and valid in law.
4. That the plaintiff the Lees-Bradner Company is the sole and exclusive owner of the entire right, title and interest in and to each of said Letters Patent Numbers 1,373,957, 1,720,404 and 2,025,688.
5. That the defendants, the White Motor Company, Pratt & Whitney Company, and Niles-Bement-Pond Company, and each of them, has violated the exclusive *1014rights of the plaintiff thereunder by making, using, and/or selling Gear Grinding Machines embodying and containing the inventions of said Letters Patent to Farnum No. 1,373,957, as set forth in claims 3, 4, 7, 22 and 23 thereof; and embodying and containing the inventions of said Letters Patent to Schurr No. 1,720,404, as set forth in claims 1, 2, 5, 8, 9, 12, 13, 15, 16, 17 and 23 thereof; and embodying and .containing the inventions of said Letters Patent to Lees No. 2,025,688, as set forth in claims 1, 2, 15, 16, 17, 18 and 19 thereof, the said devices made and sold by the defendants Pratt & Whitney, and/or Niles-Bement-Pond Company being more particularly shown and exhibited by Plaintiff’s Exhibits 4 and 5, and the said devices used by the defendant the White Motor Company being more particularly shown and exhibited by Plaintiff’s Exhibit 5, pages 1 to 6 inclusive.
6. That no accounting for damages or profits will be ordered in this cause.
7. That each party will bear costs already paid by it, and that any costs remaining to be paid will be divided equally between the parties.
8. That the decree of the United States District Court for the Northern District of Ohio, Eastern Division, be modified to conform herewith, and that such decree be made final.